Case} B:15-cv-01359-SMY-MAB Document 34 Filed 07/29/19 Pagelofé Page ID #111

QHUITEO STATES DZOTEZ7 Cte? FOR THE SQUALL AL. NOP LTT

 

 

 

 

 

 

 

 

 

 

We Wusozs
STHAILLY. CHAZRS, >
PLATE 5
Ue 3 ase Min BER [5-135¢- SW
DIRECTOR CHE)
LUER DA IGMIBELLY 3 SCANNED AT MENARD and E-mailed
BUTLER, LAL LaHHdL ; ee a
2

 

 

 

 

 

Lhe) Prem Loew Hat LOEVY ETA.
Maw Correct Ledbrth Lees Lrattl Pro Se Lr Pll Lilie Cf

 

Liu! Enlet becbral ruler ow A Moti TE ceo Pdencibuniee

 

Ld Léte ee SOU latuy bind. LOW, Leted i Met HML Let

 

Lent belo eye atd. Loewy D2 talittinbiee LZ bh LD. iiss

 

L258, ctal U 7 20cett er ig ia Leppard Jbite. Ep A, opt, Koll: ert

 

L black bh bd A Fre de dint tol itll tO 4ZUEL.

 

3053 Lr Gttadtianel MM sot bebeoaal’ Leplel ae Lewin

 

 

14, 20/5,
Z: Lact he. Lit LIED. lecenpalldtioly tet Lee. Flea L

 

Sypartenttel. HH forrtitirLl ttt! Mira Late fuatee bile

 

Lael Gill Mttilditeel, rece (titted Miliiiall. Lact LZ

 

 

LOL.
247 a theat Lz LeZLe lat MMA Loe Leiealie yt ME

 

ide Ma tet oz, glitch? “en L0é MHL Les pa tevOL

 

GULL Li Z Beetle el LI wy vole LLL Sit, Ze yafiale =

 

oe ted olathe Jt at B12 Me

 

 

 

 

 
Cc 15-cv-01359-SMY-MAB Document 34 Filed 07/29/19 Page 2of6 Page ID #112

n

-

 
G 3:15-cv-01359-SMY-MAB Document 34 Filed 07/29/19 Page 3of6 Page ID #113

LLL

B18 -L6-09.

{

 
Casd/3:15-cv-01359-SMY-MAB Document 34 Filed 07/29/19 Page 4 of 6 Page ID #114

 
Cases:15-cv- .01359- SMY- MAB Document 34 Filed 07/29/19 Page 5 of 6 Page ID #115

| Bed, Lor alipaltiane Ait Lhe. Len. Lv Pepe hiee Aotoe:

 

Bett! QE POAC

 

 

espe: tall oC LLU Hed

 

3 talus Lbeare BEETS,

 

L.0. CX L220

 

Moir, 2257

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:15-cv-01359-SMY-MAB Document 34 Filed 07/29/19 Page6éof6 Page ID #116

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
prisoner.esi@ilsd.uscourts.gov

ELECTRONIC FILING COVER SHEET RECEIVED JUL 29 2019

Please complete this form and include it when submitting any type of document, letter, pleading, etc. to
the U.S. District Court for the Southern District of Mimois for review and filing.

Mua kek BIZAS4
Name

[D Number
Please answer questions as thoroughly as possible and circle yes or no where indicated.

1. Is this anew civil rights complaint or habeas corpus petition? Yes of No)

If this is a habeas case, please circle the related statute: 28 U.S.C. 2241 or 28 U.S.C. 2254

2. Is this an Amended Complaint or an Amended Habeas Petition? Yes

If yes, please list case number:

 

If yes, but you do not know the case number mark here:-

3. Should this document be filed in a pending case? (‘Yes o} No
1S-13SU-SMY

[f yes, please list case number:
If yes, but you do not know the case number mark here:
4. Please list the total number of pages being transmitted:

5. If multiple documents, please identify each document and the number of pages for each
document. For example: Motion to Proceed In Forma Pauperis, 6 pages; Complaint, 28 pages.

 

 

 

_ Mobton TemeSeaeTt Delendent's And —-“NumigretPers
Low Fem Loevy And Leevy et. al. —
~Mokiom fer Appowwhment of Counsel A
~ Maker’ Fer Colinoonce ea

 

Please note that discovery requests and responses are NOT to be filed, and should be forwarded
to the attorney(s) of record. Discovery materials sent to the Court will be returned unfiled.
